Citation Nr: 1626764	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  10-23 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the throat.
 
2.  Entitlement to service connection for left foot third toe osteotomy.

3.  Entitlement to service connection for left foot hallux valgus deformity, to include as secondary to left foot third toe osteotomy.
 
4.  Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse
ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008, April 2010, and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The August 2008 rating decision denied service connection for squamous cell carcinoma of the throat, the April 2010 rating decision denied service connection for left foot third toe osteotomy and for left foot hallux valgus deformity, and the May 2010 rating decision granted service connection for bilateral hearing loss, assigning a noncompensable (zero percent) rating effective April 16, 2010.

In May 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) only on the issue of service connection for squamous cell carcinoma of the throat, and a transcript of that hearing is of record.  The Board remanded the case in December 2011 for additional development.  That VLJ has since retired from the Board and the Veteran was offered the opportunity for a new hearing. 

In October 2015, these issues were remanded again for additional development, to include providing the Veteran a new hearing.  In March 2016, the Vetera testified before the undersigned VLJ at a Travel Board Hearing at the St. Petersburg, Florida, RO.  All issues on appeal were discussed, and a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Regrettably, additional development is needed prior to the adjudication of these claims.

With regard to the Veteran's claim for service connection for squamous cell carcinoma of the throat, the October 2015 Board remand specifically requested the following: (1) verification of the Veteran's service dates in Korea, to include requesting such information from the Joint Services Records Research Center (JSRRC) and/or service department; (2) submission of a JSRRC and Department of Defense (DOD) request for evidence of exposure to tactical or commercial herbicides in or near the Demilitarized Zone (DMZ) in Korea in accordance with 38 C.F.R. § 3.159 and pursuant to VA's Adjudication Procedure Manual, M21-1MR; and (3) a medical opinion from a VA oncologist or throat surgeon concerning the relationship between the Veteran's squamous cell carcinoma of the pharynx and service.

It appears that the AOJ has not had the opportunity to conduct this development requested in the October 2015 remand, due to the fact that this case was sent for a Travel Board hearing.  As such, this issue should be remanded in order to comply with the October 2015 directives regarding the development of the Veteran's squamous cell carcinoma of the throat.

With regard to the Veteran's claim for an initial compensable rating for bilateral hearing loss, the Board notes that the Veteran most recently underwent a VA audiological examination in May 2010.  At the March 2016 hearing, the Veteran indicated that his hearing loss had increased in severity since he had initially been granted service connection for this disability in 2010.  While the Veteran has since submitted a private audiological evaluation from April 2016, there is no indication as to whether the Veteran's speech discrimination was evaluated at this time using the Maryland CNC test, as required under 38 C.F.R. § 4.85.  As such, the Veteran should be scheduled for a new VA examination to ascertain the current severity of his bilateral hearing loss.

With regard to the Veteran's claim for service connection for left foot third toe osteotomy and left foot hallux valgus deformity, the Veteran is seeking service connection for residuals of an in-service left foot third toe osteotomy, and for a left foot hallux valgus deformity as secondary to this osteotomy.

A November 27, 1985, service treatment record revealed a painful callous under the Veteran's 3rd metatarsal for 1 year that was progressively getting worse.  He was diagnosed with intractable plantar keratosis (IPK) submetatarsal 3 of the left foot, and an elevational V-osteotomy of the metatarsal under local anesthesia was recommended, which he underwent on November 29, 1985.  In August 1989, the Veteran complained of calluses on both feet on the sides of his toes and under metatarsal heads.  Subsequently, the Veteran's feet were noted as normal on an October 1989 Report of Medical Examination.  On his October 1989 Report of Medical History, the Veteran specifically reported no foot trouble and it was noted that he was in full recovery following his elevational osteotomy.
	
Private treatment records from Dr. S reveal that the Veteran underwent an osteotomy of the 3rd and 5th metatarsals of the left foot in October 1997.  In a June 2009 letter from Dr. S, he indicated that he treated the Veteran in 1997 for a more than 10-year history of developing deformity of his left foot.  Dr. S opined that the problem in his left foot with deformities, calluses, and the claw toes is all a continual progression of a problem that originally began some 20 years ago and is a service-connected disability. 

In March 2010, the Veteran underwent a VA examination, at which the examiner diagnosed the Veteran with the following: (1) left foot third toe osteotomy in service; healed without residuals; and (2) developmental hallux valgus deformity, not caused by or related to military service or to his left foot third toe osteotomy in service.  The examiner also noted that an x-ray report revealed hammertoes deformities of the phalanges.  In an April 2010 addendum,  the examiner found that the preponderance of medical evidence does not support acquired hallux valgus deformity without injury.  The Veteran's hallux valgus deformity is symmetric in appearance and function.  There was no report by the Veteran or evidence in documentation for injury to the feet.  Dr. S's note stating that he "believes the problem in the left foot with the deformities, the calluses, and the claw toes is all a continual progression of a problem that originally began some 20 years ago and is a service connected disability," does not account for the carbon copy appearance and function of the right foot with hallux valgus formation, nor does it account for the symmetric hammertoe deformities of the second through the fifth phalanges of the right foot, despite the fact there was no osteotomy performed on that foot.  Hallux valgus formation (without injury) is consistent with natural aging.  Therefore Veteran's developmental hallux valgus deformity is not likely to have been caused by or related to his military service nor caused by or related to left foot third toe
osteotomy while in service.

In an April 2016 statement, a private physician indicated that he had reviewed the Veteran's treatment records since separation from the military.  He listed the Veteran's current disabilities to include hammertoe deformity of both feet, painful hyperkeratotic lesions, and transfer lesion following left foot surgery while on active duty.  The physician further indicated that these disabilities are at least as likely as not caused or a result of his service. 

Upon review of all pertinent evidence, the Board finds that the Veteran's left foot claims must be remanded for further development.  Specifically, the April 2010 VA addendum did not discuss in detail the possibility that the painful in-service callous that necessitated the Veteran's first osteotomy was recurrent post service, requiring further surgery in 1997.  Moreover, there appears to be some discrepancy in the medical evidence of record as to whether the Veteran is suffering residual effects related to this in-service surgery or his in-service callous.  As such, the Board finds that the Veteran should be scheduled for a new VA examination in order to properly assess his left foot claims.  

Finally, upon remand, the AOJ should obtain all outstanding VA treatment records.





Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the Gulf Coast Veterans Health Care System (and associated clinics) from June 2012 to the present.

2. Verify the Veteran's service dates in Korea, including the units he was assigned to and the locations of the units.  If necessary, request such information from the JSRRC and/or service department.
 
3. Submit a JSRRC and DOD request for evidence of exposure to tactical or commercial herbicides in or near the DMZ in accordance with 38 C.F.R. § 3.159  (2015).  This development should be undertaken pursuant to VA's Adjudication Procedure Manual, M21-1MR. 

The requests should continue until the records are obtained, or it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  If the RO/AMC is unable to locate the records, a memorandum of the efforts in attempting to obtain those records should be associated with the claims file.
 
4. Obtain a medical opinion from a VA oncologist or throat surgeon concerning the relationship between the Veteran's squamous cell carcinoma of the pharynx and service. 

Following review of the claims file, the specialist should provide an opinion as to whether it is more likely (greater than 50% probability), less likely (less than 50% probability), or at least as likely as not (50/50 probability) that the Veteran's squamous cell cancer of the pharynx is etiologically related to his military service, to include, if applicable, exposure to Agent Orange in the DMZ.  The specialist should explain the reason for the conclusion reached.

The specialist should also specifically comment on the Veteran's service treatment records, which indicate that the Veteran reported having a cold, cough, and/or throat soreness at least 13 times between May 1971 and October 1987.

If an examination is deemed necessary to respond to the question presented, one should be scheduled. 

5. Schedule the Veteran for an appropriate VA examination at the nearest availability VA facility to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.

6. Schedule the Veteran for a VA examination for his left foot third toe osteotomy claim and his left foot hallux valgus deformity claim.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should respond to the following:

a. Diagnose the Veteran with all current disabilities relating to his left third toe, to include residuals relating to his in-service left foot third toe osteotomy or his in-service painful callous which necessitated his first osteotomy.  

b. Opine as to whether it is at least as likely as not that any of above-diagnosed disabilities or residuals relating to the Veteran's left third toe or his in-service osteotomy began in or were caused or aggravated by his service. 

c. Opine as to whether it is at least as likely as not that the Veteran's left foot hallux valgus deformity began in or was caused or aggravated by his service. 

d. Opine as to whether it is at least as likely as not that the Veteran's left foot hallux valgus deformity was caused or aggravated by any current disabilities relating to his left third toe, to include residuals from his in-service left third toe osteotomy.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7. After completing all indicated development, and any additional development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, then a fully responsive supplemental statement of the case (SSOC) should be furnished

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



